                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MATTHEW J. KIDDER,                       )
                                         )
                   Petitioner,           )                 8:19CV145
                                         )
             v.                          )
                                         )
STATE OF NEBRASKA,                       )                     ORDER
                                         )
                   Respondent.           )
                                         )


      Petitioner has paid the $5.00 filing fee. Accordingly,

      IT IS ORDERED that:

      (1)    The Clerk shall strike filing no. 5.

      (2) The next step in this case is for the court to conduct a preliminary review
of the habeas corpus petition in accordance with Rule 4 of the Rules Governing
Section 2254 cases. The court will conduct this review in its normal course of
business.

      DATED this 25th day of April, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
